Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 16/747,326        filed on 8/24/2022.
2. 	Claims 1-16 are currently pending and have been fully examined.

3.	For applying prior art, PreGrant Publications will be referred to 

using a four-digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks


5.	Applicant’s response, filed on 8/24/2022, has fully been considered and has been found to be unpersuasive.
Applicant’s Argument #1:

Applicant contends that the amended claims 1 and 9 obviates the 35 USC112(a) rejections set forth in the prior office action.

Examiner’s Response to Argument #1:

Applicant’s argument(s) that the amended claims 1 and 9 obviates the 35 USC112(a) rejections set forth in the prior office action has fully been considered, but are not persuasive; therefore, the rejection(s) are maintained.

Applicant’s Argument #2:

Applicant contends that the amended claims obviates the 35 USC112(a) rejection of claim 7, set forth in the prior office action.

Examiner’s Response to Argument #2:

Applicant’s argument that the amended claims obviates the 35 USC112(a) rejection of claim 7, set forth in the prior office, was improper is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #3:

Applicant contends that the amended claims obviates the 35 USC112(b) rejection of claim(s) 4 and 12, set forth in the prior office action.

Examiner’s Response to Argument #3:

Applicant’s argument that the amended claims obviates the 35 USC112(b) rejection of claim 7, set forth in the prior office, was improper is persuasive; therefore, the rejection(s) are withdrawn.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(a): 

	(a) IN GENERAL.—The specification shall contain a written description of the invention,
	and of the manner and process of making and using it, in such full, clear, concise, and
	exact terms as to enable any person skilled in the art to which it pertains, or with which it
	is most nearly connected, to make and use the same, and shall set forth the best mode
	contemplated by the inventor or joint inventor of carrying out the invention.


6.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	As to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “a blockchain communication medium for capturing and disseminating information related to the scope and validity of said intellectual property rights;” however, Applicant’s Specification is silent Applicant’s claimed invention.  Applicant’s Specification teaches:
Figure 1 is an overview diagram of the present invention. In accordance with the 
preferred embodiment of the present invention, the platform 102 is multisided and 
incorporates a network of sources 100. The platform 102 incorporates an applications 
program 104 that provides services including: portfolio management; annuity payments; 
5 patent searching; a patent brokerage network and deal room; and compliance guides. 
The platform 102 also includes a solutions program 106 that can provide patent-based 
finance, insurance and risk mitigation solutions. The Global Patent Registry 108 is a 
blockchain based patent registry available to the platform user. The platform 102 also 
utilizes an Al analytics engine 110, and a smart contracts program 112 that can10 generate to buy or sell patents, license patents and handle patent annuities. The 
platform 102 is powered by a blockchain, such as the IBM Hyperledger, which allows the deployment of smart contracts to buy, sell and license IP assets.


In another embodiment, the platform allows investors to contemplate investment in patent insurance to mitigate the risk associated with litigation and loss of intellectual 
property rights.


Applicant’s Specification is silent on HOW the blockchain medium captures and disseminates information related to the “scope” and “validity” of said intellectual property rights.  Language of Applicant’s Specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed.  A question as to whether Applicant’s Specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently.1
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with enough detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Additionally, as to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “a blockchain communication medium for capturing and disseminating information related to the scope and validity of said intellectual property rights;” however, Applicant’s Specification is silent if Applicant’s claimed “communication medium” is directed to hardware, software or a combination thereof.2   
As to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “a broadcasting interface connected to said blockchain medium for original holders of said intellectual property rights to create a market for said rights;” however, Applicant’s Specification recites: 
otherwise, the platform can provide a market for investors to invest in intellectual property….

Therefore, Applicant’s Specification is silent Applicant’s claimed invention.  Language of Applicant’s Specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed.  A question as to whether Applicant’s Specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently.3
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with enough detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Additionally, it is unclear HOW Applicant’s claimed invention works as to claim 1, Applicant recites, “a broadcasting interface connected to said blockchain medium for original holders of said intellectual property rights to create a market for said rights” however, Applicant’s Specification is silent if Applicant’s claimed “broadcasting interface” is directed to hardware, software or a combination thereof.4   
As to claim 1, Applicant recites, “said broadcasting interface comprises a computer program under operation by a cloud network and wherein a network member uploads said computer program written in a language permitted by said blockchain interface;” however, Applicant’s Specification recites:
otherwise, the platform can provide a market for investors to invest in intellectual property….

Basically, a network member uploads a computer program written in one of10 several permitted languages to the blockchain.

Therefore, Applicant’s Specification does not teach Applicant’s claimed invention.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification
does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with enough detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “a multiplicity of receiver interfaces connected to said blockchain medium 10for prospective holders of said intellectual property rights to evaluate said rights for the purpose of deciding whether said prospective holders will acquire an interest in said intellectual property rights by creating a final decision.”  Applicant’s Specification recites:
In another embodiment, the platform allows investors to contemplate investment20 in patent insurance to mitigate the risk associated with litigation and loss of intellectual property rights. 
18 
 Therefore, Applicant’s Specification is silent Applicant’s claimed invention.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with enough detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Additionally, as to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “a multiplicity of receiver interfaces connected to said blockchain medium 10for prospective holders of said intellectual property rights to evaluate said rights for the purpose of deciding whether said prospective holders will acquire an interest in said intellectual property rights by creating a final decision;” however, Applicant’s Specification is silent if Applicant’s claimed “receiver interfaces” is directed to hardware, software or a combination thereof.5   
As to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “an intelligent evaluation technique provided by an intellectual property asset class manager for assisting said prospective holders of said intellectual 15property rights as to whether said prospective holders will acquire said intellectual property rights from said original holders of said intellectual property rights by way of said final decision based on said scope and said validity of said intellectual property rights.”  Applicant’s Specification recites:
In another embodiment, the platform allows investors to contemplate investment20 in patent insurance to mitigate the risk associated with litigation and loss of intellectual property rights. 

Therefore, Applicant’s Specification is silent Applicant’s claimed invention.  Applicant’s Specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed.  A question as to whether Applicant’s Specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently.6
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As to claim 1, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “wherein said cloud network and said computer program under operation by said cloud network deploy a smart contract so that said prospective holders of said intellectual property may create intellectual property right transactions in said blockchain using an identity token that is a hash so that said computer program may be authenticated and wherein said smart contract state may be stored persistently in said blockchain.”  Applicant’s Specification recites:
In addition, the smart contract itself is recorded as a transaction in the blockchain using an identity 
token that is a hash (i.e., identity token) of the computer code so that the computer code 
that is executed can be authenticated.

Therefore, it is unclear HOW Applicant’s claimed invention works as Applicant’s Specification is silent Applicant’s claimed invention.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As to claim 2, it is unclear HOW Applicant’s claimed invention works as Applicant recites, “wherein said smart contract stored persistently in said blockchain is stored via a Merkle tree.”  Applicant’s Specification recites:
The state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree). 

One of ordinary skill in the art would know that a "smart contract" is simply a program that runs on the blockchain and that it's a collection of code (its functions) and data (its state).  Applicant’s claim is directed to the “smart contract” in its entirety; however, this is counter to what is taught from Applicant’s Specification which is directed only to the “state” of the “smart contract.”  Therefore, Applicant’s Specification does not teach Applicant’s claimed invention.  Therefore, it is unclear HOW Applicant’s claimed invention works as Applicant’s Specification is silent Applicant’s claimed invention.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 9 contains similar language or like deficiencies found in claim 1.
Claim(s) 2-8 and 10-16 are also rejected for being dependent upon rejected claim(s) 1 and 9. 

Claim Rejections – 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02)

	(B) CONCLUSION.—The specification shall conclude with one or more claims
	particularly pointing out and distinctly claiming the subject matter which the inventor or a
	joint inventor regards as the invention.


8.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to claim 1, the scope of the claim is unclear as Applicant recites, “said broadcasting interface comprises a computer program under operation by a cloud network and wherein a network member uploads said computer program written in a language permitted by said blockchain interface.”  The “metes-and-bounds” of Applicant’s use of “a computer program under operation by a cloud network” is undeterminable.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.7
As to claim 1, the scope of the claim is unclear as Applicant recites, “using an identity token that is a hash so that said computer program may be authenticated and wherein said smart contract state may be stored persistently in said blockchain.”  Applicant’s claim is directed to a “communication medium,” “broadcasting interface” and “receiver interfaces.”  Therefore, it is unclear who is performing the “using” recited in Applicant’s claim and who is performing the recited “stored.”   Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.8
	As to claim 1, the scope of the claim is unclear as Applicant’s claim recites:
a blockchain communication medium for capturing and disseminating information related to the scope and validity of said intellectual property rights; 

a broadcasting interface connected to said blockchain medium for original holders of said intellectual property rights to create a market for said rights; 

a multiplicity of receiver interfaces connected to said blockchain medium 10for prospective holders of said intellectual property rights to evaluate said rights for the purpose of deciding whether said prospective holders will acquire an interest in said intellectual property rights by creating a final decision; and 

Here Applicant’s claim(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, Applicant’s Specification is silent a “blockchain communication medium,” “broadcast interface,” and a “receivers interfaces.”  There is no disclosure of any particular structure, either explicitly or inherently that performs Applicant’s claimed invention.  Applicant’s use of “communication medium,” “broadcast interface” and a “receivers interfaces” is not adequate structure for performing Applicant’s claimed invention.  The Specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

	(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 	35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

	(b) Amend the written description of the specification such that it expressly recites what structure, 	material, or acts perform the entire claimed function, without introducing any new matter (35 	U.S.C.132(a)); or

	(c) Amend the written description of the specification such that it clearly links the structure, 	material, or acts disclosed therein to the function recited in the claim, without introducing any new 	matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

	(a) Amending the written description of the specification such that it expressly recites the 	corresponding structure, material, or acts for performing the claimed function and clearly links or 	associates the structure, material, or acts to the claimed function, without introducing any new 	matter (35 U.S.C. 132(a)); or

	(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly 	or inherently set forth in the written description of the specification, perform the claimed function. 	For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23)

As to claim 5, the scope of the claim is unclear as Applicant recites, “wherein said holder and said prospective holders of intellectual property rights transact business by way of cryptocurrency;” however, Applicant’s claim is directed to a “communication medium,” “broadcasting interface” and “receiver interfaces.”  Hence, how holder(s) transact business is beyond the scope of the claim. Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.9
Claims 1 and 9 contains similar language or like deficiencies found in claim 1.
Claim 13 contains similar language or like deficiencies found in claim 3.
Claim(s) 2-8 and 10-16 are also rejected for being dependent upon rejected claim(s) 1 and 9. 
Claim Rejections - 35 U.S.C. 112(f)

9..     The following is a quotation of 35 U.S.C. 112(f): 

	(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination
	may be expressed as a means or step for performing a specified function without the recital
	of structure, material, or acts in support thereof, and such claim shall be construed to cover
	the corresponding structure, material, or acts described in the specification and equivalents
	thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

	An element in a claim for a combination may be expressed as a means or step for
	performing a specified function without the recital of structure, material, or acts in support
	thereof, and such claim shall be construed to cover the corresponding structure, material,
	or acts described in the specification and equivalents thereof.

10.	The claims 1-8 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

	(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means”
	that is a generic placeholder (also called a nonce term or a non-structural term having no
	specific structural meaning) for performing the claimed function;

	(B) the term “means” or “step” or the generic placeholder is modified by functional language,
	typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking
	word or phrase, such as "configured to" or "so that"; and

	(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure,
	material, or acts for performing the claimed function.


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material,
or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a blockchain communication medium for as recited in claim 1: a blockchain communication medium; a broadcast interface connected to; multiplicity of receivers interfaces…; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

applicant’s disclosure.



    PNG
    media_image2.png
    712
    449
    media_image2.png
    Greyscale



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        8/30/2022




	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801  et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)), whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002); Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993)), or whether a specification provides support for a claim corresponding to a count in an interference (see, e.g., Martin v. Mayer, 823 F.2d 500, 503, 3 USPQ2d 1333, 1335 (Fed. Cir. 1987); Fields v. Conover, 443 F.2d 1386, 170 USPQ 276 (CCPA 1971)). Compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (Fed. Cir. 1991).
        
        2 Id;
        3  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801  et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)), whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002); Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993)), or whether a specification provides support for a claim corresponding to a count in an interference (see, e.g., Martin v. Mayer, 823 F.2d 500, 503, 3 USPQ2d 1333, 1335 (Fed. Cir. 1987); Fields v. Conover, 443 F.2d 1386, 170 USPQ 276 (CCPA 1971)). Compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (Fed. Cir. 1991).
        
        4 Id;
        5 Id;
        6  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801  et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)), whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002); Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993)), or whether a specification provides support for a claim corresponding to a count in an interference (see, e.g., Martin v. Mayer, 823 F.2d 500, 503, 3 USPQ2d 1333, 1335 (Fed. Cir. 1987); Fields v. Conover, 443 F.2d 1386, 170 USPQ 276 (CCPA 1971)). Compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (Fed. Cir. 1991).
        
        7 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        8 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        9 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”